Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 12/30/2020.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract, the specification and claim 2 has been amended.  Claims 9-15 are newly added.  Claims 1-15 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 10/22/2020.  The information disclosed therein was considered.
Response to Argument
3.	Applicant’s arguments filed on 12/30/2020 with respected to the rejection of Dieny Bernard have been fully considered and are persuasive (see pages 10-11 of an amendment filed 12/30/20).  The rejection of Dieny Bernard has been withdrawn.
Allowable Subject Matter
4.	Claims 1-15 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Dieny Bernard, Okamoto Kazuaki and Saida Daisuke taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a first nonmagnetic layer, an angle 0o between a first direction and a magnetization direction of the first magnetic layer satisfying 00 < 0o < 900 or 900 < 0o < 180° in a state in which neither a voltage nor a magnetic field is substantially applied to the first magnetic layer, the first direction being from the first nonmagnetic layer toward the first magnetic layer, a resistance-area of the first nonmagnetic layer being 10 Q.-m2 or more” in a magnetic element as claimed in the independent claim 1.  Claims 4-10 are also allowed because of their dependency on claim 1; or
Per claim 2: there is no teaching, suggestion, or motivation for combination in the prior art to “a first nonmagnetic layer, an angle 00 between a first direction and a magnetization direction of the first magnetic layer satisfying 00 < 0o < 90° or 90° < 0o < 180° in a state in which neither a voltage nor a magnetic field is substantially applied to the first magnetic layer, the first direction being from the first nonmagnetic layer toward the first magnetic layer, wherein the first nonmagnetic layer has a planar upper surface, the first direction is substantially normal to the upper surface, and bidirectional information writing is performed by applying a unipolar voltage to the first magnetic layer via the first nonmagnetic layer” in a magnetic element as claimed in the independent claim 2.  Claims 11-12 are also allowed because of their dependency on claim 2; or
Per claim 3: there is no teaching, suggestion, or motivation for combination in the prior art to “a first nonmagnetic layer, an angle Oo between a first direction and a magnetization direction of the first magnetic layer satisfying 00 < 0o < 90° or 90° < 0o < 1800 in a state in which neither a voltage nor a magnetic field is substantially applied to the first magnetic layer, the first direction being from the first nonmagnetic layer toward the first magnetic layer, a resistance-area of the first nonmagnetic layer being 10 Q.-pm2 or more, bidirectional information writing being performed by applying a unipolar voltage to the first magnetic layer via the first nonmagnetic layer” in a magnetic element as claimed in the independent claim 3.  Claims 13-15 are also allowed because of their dependency on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.